                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: NATIONAL FOOTBALL LEAGUE                     No. 2:12-md-02323-AB
    PLAYERS’ CONCUSSION INJURY LITIGATION               MDL No. 2323

    Kevin Turner and Shawn Wooden, on behalf
    of themselves and others similarly situated,
    Plaintiffs,
    v.
    National Football League and NFL Properties, LLC,
    successor-in-interest to NFL Properties, Inc.,
    Defendants.

    THIS DOCUMENT RELATES TO:

    McCorvey Law, LLC v. Dexter Carter
    Attorney Lien Dispute
    (Doc. No. 7213)


                                 MEMORANDUM OPINION

DAVID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE                                                 April 16, 2019


I.       INTRODUCTION

         Presently before the Court in the National Football League Player’s Concussion Injury

Litigation is the assertion of an Attorney Lien by McCorvey Law, LLC (“McCorvey”)1, where the

firm seeks attorney’s fees and costs from the Award granted to Settlement Class Member (“SCM”)




1
 When we say McCorvey, we are referring to both Derriel McCorvey individually and McCorvey
Law, LLC.
                                                   1
Dexter Carter (“Carter”) in the litigation that became this class action, In re: National Football

League Players’ Concussion Injury Litigation, No. 12-md-2323 (E.D. Pa.).

       McCorvey seeks payment of attorney’s fees of 22% of the Award issued to Carter, his

former client. SCM Statement of Dispute at 1 n.1. As we describe below, on April 5, 2018 the

District Court determined that presumptively no Individually Retained Plaintiff’s Attorneys

(“IRPAs”) should receive more than 22% of a Monetary Award in fees. (“Fee Cap”). (Doc. No.

9863). See Doc. No. 10368 at 10-11 (discussing the District Court’s decision relating to the

presumptive Fee Cap). Carter, now represented by The Lorentz Law Firm, P.A. (“Lorentz”)2,

challenges the Lien. Carter contends that McCorvey is not entitled to any portion of Carter’s award,

instead asserting that McCorvey “should receive Quantum Meruit for [his] early efforts…” SCM

Statement of Dispute at 1.

       As we set out in our Report and Recommendation of January 7, 2019,3 our evaluation of

these positions involves a consideration of the contingency fee agreement (“CFA”) between Carter

and his former counsel and an assessment of the reasonableness of the requested fee in light of the

five factors enumerated by the Third Circuit in McKenzie. See Doc. No. 10368 at 11-26 (discussing

McKenzie Constr., Inc. v. Maynard, 758 F.2d 97, 100 (3d Cir. 1985) (“McKenzie I”) and McKenzie

Constr., Inc. v. Maynard, 823 F.2d 43, 45 (3d Cir. 1987) (“McKenzie II”)). The McKenzie

formulation requires us to scrutinize the reasonableness of the CFA at the time of the contract’s




2
 When we say Lorentz, we are referring to both John Lorentz individually and the Lorentz Law
Firm, P.A.
3
  The District Court referred to us all “all petitions for individual attorneys’ liens.” (Doc. No.
7446). On January 7, 2019, we issued a Report and Recommendation pertaining to three separate
cases. (Doc. No. 10368). These were the first where we set out the legal principles that would
guide our analysis in these cases.


                                                     2
signing and then determine if the circumstances compel a different evaluation of the CFA at the

time of its enforcement. We must then examine the results obtained, the “quality” of the

representation provided by McCorvey, and whether the McCorvey efforts substantially

contributed to the results. See McKenzie I, 750 F.2d at 45 n.1.

II.    FACTS AND PROCEDURAL HISTORY

       McCorvey entered into a CFA with Carter on June 25, 2012. SCM Statement of dispute,

Exhibit B. Under the terms of the agreement, Carter agreed “to pay The Law Office of Darriel C.

McCorvey, LLC 33 1/3% of any sum recovered” as the legal fee. Id., Ex. B, ¶ 3. Carter would not

however, owe a legal fee or reimbursement of costs if the firm made no recovery on his behalf. Id.

at ¶ 2. The agreement, however, did not address the question of the fees and costs in the event of

termination before resolution. Id.

       McCorvey included Carter in a multi-player class action complaint, Simpson, et al. v.

National Football League, et al., filed on July 12, 2012 in the Eastern District of Louisiana. That

suit was transferred to this district on August 8, 2012. See E.D. Pa. No. 12-cv-4379. McCorvey

also filed a Short Form Complaint against the NFL on behalf of Carter on August 8, 2012. E.D.

Pa. No. 12-cv-4379, Doc. No.5; E.D. Pa. No. 12-md-2323, Doc No. 3040.

       Around mid-January 2016, and without notifying McCorvey, Carter retained attorney

Timothy Howard of Howard & Associates Attorney at Law, P.A. (“Howard”)4 to handle this claim.

Hr’g Tr. at 12-13; SCM Statement of Dispute at 1. Carter entered into a CFA with Howard on

January 19, 2016. SCM Statement of Dispute, Exhibit A. Under the terms of the contingency,

Carter agreed “to pay the Attorney 20% of all gross monies recovered on the Client’s behalf in




4
 When we say Howard, we are referring to both Howard individually and Howard & Associates
Attorney at Law, P.A.
                                                    3
relation to the IN RE NATIONAL FOOTBALL LEAGUE PLAYERS’ CONCUSSION INJURY

LITIGATION Final Settlement Agreement.” SCM Statement of Dispute Ex. A at 2. McCorvey

was never informed by Carter that he had retained other counsel and only learned of Howard’s

representation from the Claims Administrator (“CA”) when attempting to register Carter in the

Settlement Program on or around February 15, 2017. McCorvey Response at 1. Shortly after

learning of Carter’s new representation, McCorvey withdrew his appearance and on February 27,

2017 filed a Notice of Lien in this Court with his petition to establish an attorney’s lien. Doc. No.

7213-1.

       On August 7, 2017, while still represented by Howard, who had registered him in the claims

portal, Carter contacted Lorentz seeking his representation. According to Lorentz, Carter sought

out the firm because of his current representation of him in various other matters including his

NFL Bert Bell/ Pete Rozelle disability claim and a claim for Social Security disability benefits.

SCM Statement of Dispute at 1. Carter retained Lorentz as to his NFL concussion claim on August

23, 2017 and entered into a CFA for the third time.5 Under the terms of that agreement, Lorentz

was to be compensated with “[f]ifteen percent (15%) from any settlement grid award.” Lorentz

Concussion Settlement Retainer Agreement. In early February 2018, Lorentz filed Carter’s claim

form with the CA. SCM Statement of Dispute, Exhibit D at 6. One month later, Carter received




5
   At some point, Howard learned that he was no longer Carter’s counsel in the concussion
litigation. He did not, however, file a Notice of Lien and thereby failed to comply with the
Amended Rules for seeking attorney fees and costs. Instead, he sent a letter to Lorentz on August
24, 2018 with the subject line “Re: Dexter Carter NFL Concussion Claim Representation – Costs
Lien Recovery; details on Amounts.” SCM Statement of Dispute, Ex. A. To date, no further action
has been taken by Howard to file a Notice of Lien in accordance with the Amended Rules.


                                                     4
notice of a monetary award claim determination in the amount of $810,000. See Notice of

Monetary Award Claim Determination.

        On February 13, 2018, the CA issued a Notice of Lien to Carter and McCorvey, which

noted McCorvey’s lien claim of 33 1/3% of any Monetary Award. See Notice of Lien. Lorentz, on

Carter’s behalf, responded and advised the CA that he intended to dispute the Lien consistent with

Lien Rules 8(d) and submitted a response to McCorvey which satisfied Lien Rule 10. Lorentz also

filed on the MDL docket on May 17, 2018 a Statement of Attorney Fees and Expenses.

        In light of McCorvey’s notice of lien, Lorentz’s statement, and the contingency fee

agreements of both McCorvey and Lorentz, the CA withheld funds for payment of attorney’s fees

in an amount equal to 22% of Carter’s Award, which reflects the presumptive cap on attorney’s

fees imposed by the Court’s April 5, 2016 Opinion and Order. Doc. Nos. 9862, 9863. Of that

withholding, a portion reflecting 5% of Carter’s Award was subsequently deposited into the

Attorney’s Fees Qualified Settlement Fund (“AFQSF”) pursuant to the Court’s June 27, 2018

Order Regarding Withholding for Common Benefit Fund. Doc. No. 10104. Those funds may be

distributed at a later date upon further order(s) of Judge Brody. This leaves the Court to determine

the appropriate distribution for attorney’s fees currently available for disbursement (representing

17% of Carter’s Award) and the distribution of those funds that are currently held in the AFQSF

(representing 5% of Carter’s Award), if those funds, or a portion thereof, are refunded by the Court

at a future date.

        Pursuant to a briefing schedule issued by the Court and in accordance with the Lien Rules,

both McCorvey and Lorentz submitted Statements of Dispute concerning McCorvey’s lien on

December 13, 2018 and December 17, 2018 respectively. (“Lienholder Statement of Dispute” and

“SCM Statement of Dispute”). On January 10, 2019, McCorvey and Lorentz both submitted



                                                     5
responses to each other’s Statements of Dispute. (“Lienholder Response” and “SCM Response”).

Pursuant to Lien Rule 17, the Record of Dispute was then transferred to the Court. The parties

consented on January 10, 2019 to having this Magistrate Judge exercise final judgement authority

over this matter. (Doc. No. 10377 (docketed Jan. 14, 2019).) The Court held a hearing on February

28, 2019 at which an attorney from each firm was heard, as well as Lorentz’s attorney, Mr. Ron

Cohen. (Doc. No. 10508 (N.T. 2/28/19).)

III.   THE APPLICABLE LEGAL PRINCIPLES

       Third Circuit authority makes it clear that attorneys carry the burden of proof to

demonstrate that a fee sought pursuant to a contract “is reasonable under the circumstances.” Dunn

v. H.K. Porter Co., Inc., 602 F.2d 1105, 1111-112 (3d Cir. 1979) (discussing deference to fee

contracts, but cautioning that attorneys always bear the burden of demonstrating the

reasonableness of their contracts). The District Court’s prior opinions in this class action settlement

did not relieve attorneys of this obligation. Indeed, the Court explained that all attorneys seeking

fees – whether those fee requests are submitted through a Lien or otherwise –are obligated to

ensure that their fees are “reasonable” under the standards articulated in McKenzie. See Doc. No.

9862 at 8-9 (noting the requirement and indicating the attorney’s burden of showing

reasonableness by a preponderance of the evidence). Even when the lienholder presents a

presumptively valid fee contract, we are required to assess if the payment of the fee would “result[]

in such an enrichment at the expense of the client that it offends a court’s sense of fundamental

fairness and equity.” McKenzie I, 758 F.2d at 101.6




6
 The fee that each firm seeks, when considered in isolation, is within the presumptive fee cap. If
both McCorvey and Lorentz were awarded the full fee each seeks, however, then 37% of Carter’s
award would go to pay IRPA fees. We see no basis to make such an upward deviation from the
presumptive 22% IRPA fee cap.
                                                      6
IV.     DISCUSSION

        Pursuant to the McKenzie five-part reasonableness analysis, we evaluate the “performance

of the attorney’s contractual obligations [with consideration of] the circumstances surrounding the

engagement of the attorney.” McKenzie I, 758 F.2d at 101. Our inquiry begins “by scrutinizing the

reasonableness of the contingent fee arrangement” at the time of the contract’s signing and

comparing it to the circumstances at the time of enforcement. McKenzie II, 823 F.2d at 45 n.1.

Recognizing that the District Court has already adjusted fee agreements through the Fee Cap to

account for the changed circumstances that occurred over the course of this litigation, we must

determine if there were other factors specific to this individual case that should be considered in

our assessment of the reasonableness of the fee at the time of the contract’s enforcement. We will

then review the result in the case and then the quality of the work performed by McCorvey. We

suggest, however, that the question of “the quality of the work” does not, by itself, assist our

analysis. The more important question here is to look at the substantiality of the work – that is to

say, what work McCorvey did that had a substantial effect on achieving the results obtained.

Lorentz characterizes McCorvey’s efforts – not as counsel working for the common benefit, but

as an IRPA – as de minimus, claiming that he did not have a substantial effect on the ultimate

outcome, regardless of its quality. Lastly, we will review the substantiality of that contribution to

the overall result.

        As we outline below, circumstances here changed significantly from the time of contracting

to the time McCorvey sought to enforce his contract, leaving us to consider whether, under the

facts presented here, we should approve his 22% fee sought or whether a downward adjustment of

his fees – as Lorentz argues – would be appropriate. Based upon our evaluation of the remaining

three prongs of the McKenzie test, we are satisfied that McCorvey provided quality representation

and made contributions to the ultimate Award received in this case. Considering Lorentz’s
                                                     7
contributions and the substantiality of his work relative to McCorvey’s, however, we will approve

Lorentz’s requested fee of 15% of Carter’s Award and approve a fee to McCorvey of 7% of

Carter’s Award.7 These fees will be payable as we set forth in the Conclusion section of this

Memorandum Opinion.8

       A.      The CFA at the time of contracting

       As we assess the reasonableness of the contingent fee arrangement at the time of the

contract’s signing, there are two primary factors that we must examine: (1) the legal challenges in

the plaintiff’s pursuit of a monetary award and (2) the time-intensive nature of the litigation.

       McCorvey entered into the fee agreement with Carter on June 25, 2012, after the collective

individual cases filed against the NFL had been consolidated into this MDL. This is what Professor

Rubenstein9 characterized as “Phase 2” of the litigation. Once the individual cases were

consolidated into an MDL, the risk related to the volume of work to be undertaken by a law firm

representing a retired player changed dramatically. Once an MDL was formed, “lawyers

contracting to represent clients were well aware that the costs of doing so had been greatly reduced:




7
  In awarding Lorentz a 15% fee, we are approving the fee it sought. Our discussion going forward
therefore focuses upon the appropriate fee for McCorvey, who was terminated but has still sought
a fee of 22% of Carter’s Award.
8
 As alluded to above, these IRPA fees are subject to the holdback for the Attorneys Fees’ Common
Benefit Fund. Pursuant to the Court’s June 27, 2018 Order Regarding Withholdings for Common
Benefit Fund (ECF No. 10104), the CA has deposited 5% of Carter’s award into the AFQSF. These
funds may be distributed at a later date to the IRPA attorney upon further order(s) of Judge Brody
as we set forth below.
9
  The District court appointed Professor William B. Rubenstein of Harvard Law School as an
expert witness on attorneys’ fees to aid the Court. After considering the recommendations of
Professor Rubenstein and the viewpoints of interested parties, the District Court adopted Professor
Rubenstein’s conclusions and presumptively capped IRPAs’ fees at 22% plus reasonable costs.
(Doc. No. 9862 at 2).


                                                     8
pre-trial proceedings would now be consolidated and undertaken once and the likelihood that any

case would be remanded for trial declined significantly.” (Doc. No. 9526 at 26). The formation of

an MDL also resulted in the formation of the Plaintiffs’ Executive Committee (“PEC”), a

Plaintiffs’ Steering Committee (“PSC”), and other committees that took over the primary work in

the case. See Case Management Order Number 5 (Doc. No. 3710 at 3) (detailing types of work

shifted from IRPAs to Plaintiffs’ Committees, which would be compensated through a common

benefit fund).10 The risks to the legal challenges faced by the plaintiffs at this phase in the litigation,

however, remained substantial. This case remained a “high-risk, long-odds litigation.” (Doc. No.

9860 at 10).

        As of the June 25, 2012 date of contracting, McCorvey was already attracting retired NFL

player clients, and the number eventually grew to 120 retired players. (Hr’g Tr. at 11). McCorvey

knew that he would have the benefit of economies of scale and would be able to use the knowledge

gained through his representation of many class members, and the anticipated role of providing

service for the common benefit to what became the class,11 to provide a more efficiently produced

work-product for the firm’s Individual clients. We also recognize that Carter benefited from the

high-volume practice of McCorvey in that the firm’s extensive work in this litigation ensured that

it would be knowledgeable about developments as the MDL progressed. The class as a whole and




10
  We have laid out specifics of this benefit in our initial attorney lien dispute Report and
Recommendation. See Doc. No. 10368 at 13-18.
11
   Attorneys working for common benefit of all plaintiffs in the MDL could not formally be
considered Class Counsel until the Settlement Agreement, which established a class action for
purposes of Settlement, was approved. In prior opinions, we used the phrase “Class Counsel” to
refer to any firm that was paid by the District court for work performed for the common benefit of
the collective group of plaintiffs in the MDL that ultimately became a class action. McCorvey was
one such firm. Going forward, however, we will reserve the term “Class Counsel” for the six
attorneys designated by the Court for the particular role of representation the entire class.
                                                        9
the individual clients both benefited from the firm’s high profile and expertise. We must note as it

pertained to the common benefit work however that McCorvey has been awarded $198,780 in fees

for the 331.30 hours of common benefit work. (Doc. 10019 at 16).

       B.      The CFA at the time of enforcement – impact of changed circumstances

       McCorvey and Carter remained in a contractual relationship effectively between June 25,

2012 and February 15, 2017. On January 19, 2016, Carter retained Howard without notifying

McCorvey of his termination. Hr’g Tr. at 25. It was not until McCorvey attempted to register

Carter in February 2017 that Howard’s representation of Carter became known through the CA.

For this reason, we determine the timeframe during which McCorvey represented Carter and we

rely on what McCorvey knew with respect to the status of his representation of Carter at that time.

We conclude that the CA’s communication with McCorvey on February 15, 2017 was the first

time McCorvey knew or reasonably could have known Carter had terminated him. During this

time, substantial progress, albeit by Class Counsel, had been made in moving the cases forward.

The NFL’s motions to dismiss and sever were argued in April 2013. The significant issues of

preemption, causation, and limitation periods were fully in play. In July 2013, without yet ruling

on these motions, Judge Brody ordered the parties to mediation, and by the end of August 2013 a

term sheet had been signed. This led to Class Counsel’s motion for preliminary approval filed on

January 6, 2014. Judge Brody denied the motion and sent the matter back for further discussion,

making clear that she was not happy about the inclusion of an overall cap. In June 2014, an

amended agreement that eliminated the cap was presented for preliminary approval. It was so

approved on July 7, 2014. In November 2014, the fairness hearing was held. This led to additional

changes in the settlement agreement, which was finally presented to the Court on February 13,

2015. It was approved on April 22, 2015. On April 18, 2016, the Court of Appeals for the Third

Circuit affirmed the District Court’s approval of the settlement agreement.
                                                    10
       When McCorvey learned of his termination in February 15, 2017, it was certainly clear

that the major risks confronting counsel in June 2012 had been eliminated and his representation

going forward would have been to register his clients, complete claim packages, cure deficient

claim submissions, and see the client through potential Award appeals. The efforts that brought

the parties to this point in February 2017 was ultimately accomplished through the efforts of Class

Counsel and those other lawyers who served on various MDL committees and performed work for

the common benefit and less so any IRPA acting only in his or her capacity as an IRPA.

       C.      The results obtained

       Having determined that we are dealing with marked differences in circumstances from the

time of the creation of the contract to the time of enforcement, we next look to the results obtained,

the quality of the work performed and the substantiality of McCorvey’s efforts.12 We observe that

on March 12, 2018, Carter qualified for a Monetary Award grid amount of $810,000, based on his

Level 1.5 Neurocognitive Impairment diagnosis at the age of 49. (Carter, Notice of Monetary

Award Claim Determination).

       D.      The “quality” of the work performed

       Lorentz contends that the individual work performed by McCorvey during his

representation was minimal, concluding “[a]t best, the only concession the SCM can make based

on the evidence is that a standardized Short Form Complaint was filed.” SCM Response at 2.



12
   In doing so, we recognize that we must also consider the work done by Lorentz and the extent
that effort meets the substantiality test. As stated earlier, this court does not credit Howard for any
work allegedly performed on Carter’s behalf because he failed to file a timely Notice of Lien in
accordance with the Amended Rules. Further, we question the value of that work. Lorentz claims
that when he received Carter’s file from Howard, the medical testing and accompanying reports
obtained through Howard’s representation “were not reliable for the submission of claims,”
resulting in Lorentz getting Carter “retest[ed] under the protocol physicians under the MAF
program.” Hr’g Tr. at 36.


                                                      11
Lorentz further contends that “all substantial legal work occurred after… [McCorvey’s]

termination” and that “substantially all of the IRPA work [that] still need[ed] to be done” was

completed by Lorentz alone. SCM Response at 1.

       As discussed in detail below, we disagree and conclude that McCorvey, as an IRPA,

undertook necessary tasks in this litigation. We accept that both McCorvey and Lorentz maintained

a quality relationship with Carter and provided competent advice and necessary individual support

in navigating the issues presented during that phase of the litigation and claims process that the

firms were involved in while representing Carter individually. We suggest, however, that the

question of “the quality of the work” does not, by itself, assist our analysis. The more important

question here is to look at the substantiality of the work – that is to say, what work did McCorvey

do that had a substantial effect on achieving the results obtained. Lorentz characterizes

McCorvey’s efforts – not as counsel working for the common benefit, but as an IRPA – as de

minimus, claiming that he did not have a substantial effect on the ultimate outcome. We move to

a consideration of that question, as required by the McKenzie analysis.

       E.      The substantiality of the work performed

       We turn first to the work performed by McCorvey, which provided the necessary support

to Carter early in this litigation. That firm has presented evidence that it: (a) filed both a full and

short from complaint against the NFL; and (b) supported and updated Carter in his understanding

of the negotiations and the Settlement Agreement.

               (a) Filing the lawsuit

       McCorvey filed a complaint on July 12, 2012 in the Eastern District of Louisiana that

included Carter and a short form complaint on August 8, 2012 that brought Carter into the MDL

in the Eastern District of Pennsylvania. This work was clearly undertaken for Carter’s benefit and

to protect his rights, and it clearly qualifies as IRPA work.
                                                      12
               (b) Advice and communication to Carter throughout the litigation

       We next address McCorvey’s argument that his interactions with Carter relating to his

particular claim were extensive and should be considered as support for the IRPA claim. As is

discussed above, due to McCorvey’s interaction with Carter in the context of mass

communications with his large client list, we conclude that McCorvey’s IRPA obligations relating

to advising and communicating with Carter must be reduced. It is not for Carter or any other

individually retained client of McCorvey to bear more than his share of the compensation

McCorvey seeks here. Yet, how to allocate this effort is challenging, as it does not allow for precise

mathematical calculation. Rather, we look at this effort as it supports Carter and others and reflects

our judgment with the reductions imposed on the extent of McCorvey’s lien. We will, however,

accept and fully credit McCorvey for the time he spent in individual communications with Carter.13

We also accept that the counseling provided by McCorvey to Carter concerning his decision to

remain in the class or to opt-out reflects important work. McCorvey testified that he “remember[s]

a telephonic conversation of selling the deal (the Settlement Agreement) to him (Carter) when

asked should he opt out.” Hr’g Tr. at 25. Had McCorvey not advised Carter of the consequences

of opting out, Carter may very well not have been in the position to claim the benefits he ultimately

received from this settlement.

               (c) Remaining work

       McCorvey argues that his multiyear representation and counseling of Carter, the filing of

complaints, and generally the severe risk at the time of the CFA signing justifies the 22% fee that




13
   Derriel McCorvey testified that in addition to mass email communications and client wide
telephone conferences, he also communicated with Carter directly “through email communication,
as well as phone conversations that Mr. Carter and myself had…” Hr’g Tr. at 24-25.


                                                     13
he seeks. LH Response; Hr’g Tr. at 11, 25. This argument ignores, however, the important work

that remained before Carter could qualify for a monetary award with a Level 1.5 diagnosis.

       On January 19, 2017 and without providing notice, Carter signed a CFA with Howard.14 It

is undisputed that Howard was responsible for registering Carter in the Settlement Program and

had Carter undergo certain Neuropsychological testing and evaluation. SCM Statement of Dispute,

Exhibit A.15 After ten months, on August 23, 2017 Carter retained Lorentz to provide legal

assistance as Carter worked through the administrative process leading to the Monetary Award.

Lorentz has asserted that the testing done through Howard was not sufficient to establish an award.

Lorentz provided us with a detailed accounting of his work completed after Howard’s

representation was terminated. This includes: (1) scheduling testing under the MAP program; (2)

finalizing and submitting the claim package; (3) reviewing Carter’s notice of monetary award and

advising him about associated fees, liens, and inflation adjustments; (4) working with BrownGreer

regarding Carter’s pre-settlement loans; (5) litigating Carter’s son’s derivative claim which was

ultimately “denied in its entirety” and (6) handling Carter’s Social Security disability claim, for

which he also received a favorable outcome. Hr’g Tr. at 36-39. These were not “mundane legal

chores,” but rather substantial work performed that advanced Carter’s individual interest. See

McKenzie II, 823 F.2d at 47.

       F.      Factors considered




14
  Again, while we give no financial weight to the work performed by Howard in this matter, its
representation and the tasks performed provide chronological context.
15
  In its August 24, 2018 letter to Lorentz, Howard lists its costs associated with its representation
of Carter. Howard includes entries for: (1) Neurological Report by Dr. Kobera; (2)
Neuropsychological Testing and Report by Dr. Ford-Johnson; (3) Neuropsychological Testing and
Report by Dr. Hopper; (4) a CDR Review and Report from Nurse Barker; and (5) an MRI. The
costs alleged by Howard for this medical work totaled $7,100. SCM Statement of Dispute, Ex. A.
                                                     14
       As we assess how to apportion fees for the quality of representation provided to Carter, we

are cognizant that four groups of attorneys contributed to the work necessary to obtain the

Monetary Award in this case: McCorvey acting for Carter individually; Class Counsel and lawyers

including McCorvey, acting for the common benefit; Howard acting for Carter individually; and

Lorentz. We first find that the substantiality of McCorvey’s work as an IRPA in securing the

Monetary Award is necessarily reduced given that the work of Class Counsel, and the attorneys

working with them for the common benefit, clearly “reduced the amount of work required of

IRPAs.” (Doc. No. 9862 at 4). In its establishment of a 22% presumptive fee cap, the District Court

has already taken actions to reduce IRPA fees, accounting for the substantial benefit provided by

Class Counsel. This cap takes into account: (1) the value of the work provided by Class Counsel

in their negotiation of a Settlement Agreement; (2) the benefits of Class Counsel’s work as the

legal team in filing pleadings, framing the Settlement Agreement, and handling the complex

appellate process that followed; and (3) the efficiencies provided when the case was resolved

without formal discovery, with limited motion practice, and with no bellwether trials. Particularly

when we account for Lorentz’s meaningful work from his engagement in August 2017, we are

convinced that McCorvey’s role in Carter’s litigation does not warrant the 22% fee he is seeking.

       As we have described in prior opinions, we consider as many as seven major categories of

work undertaken by IRPAs who have supported their clients in this litigation:

               (1) review of medical records and necessary actions taken to ensure
                   medical conditions were identified and diagnosed at the earliest
                   possible date;

               (2) support of their individual clients to ensure their lawsuit would
                   have evidentiary support should the matter proceed to trial;

               (3) review of other litigation that was related to ensure claims in this
                   litigation would not be negatively impacted;



                                                     15
               (4) support of their individual clients in understanding the ongoing
                   settlement negotiations and risks, and ultimately making the
                   determination of whether to opt out of the class;

               (5) shepherding the individual client through a claims process from
                   registration to receipt of a Monetary Award;

               (6) support of clients who were seeking loans and were exposed to
                   predatory lending practices; and

               (7) providing necessary support in other personal matters
                   collaterally related to this litigation.

       In no way is it expected that an IRPA’s work will cover each of these categories. We will,

however, use these categories as checkpoints as we consider the substantiality of the IRPA’s efforts

and the role they may have played in the maximizing of the player’s award.

       Looking at McCorvey’s work, it is clear he provided high quality services in this litigation,

and that there were substantial risks at the time that he was engaged as counsel. Of the seven

factors, however, McCorvey argues that he provided services as an IRPA relating to only Factor

4, supporting his client in understanding the process and ensuring that he accepted the Settlement

Agreement. Lorentz challenges this assertion. He argues that McCorvey’s support of Carter in his

understanding of negotiations that led to the Settlement Agreement was exclusively common

benefit work undertaken in McCorvey’s capacity as part of the PSC.16 Moreover, Lorentz suggests

that McCorvey’s fee of 22% should be rejected in its entirety because it was Lorentz’s submission

of Carter’s claim package (Factor 5) that resulted in the Award. We address these points in order.

               (a) Factor 4: Support for Individual Clients for Their Understanding of the
                   Process and Available Options




16
   At the hearing, McCorvey testified that “part of my role was to go around the country, have
these meet-and-greets and sell the settlement.” Further, McCorvey states that these meet-and-
greets, which purported to support clients in their understanding of negotiations, were “something
I did on behalf of the PSC.” Hr’g Tr. at 10.
                                                    16
       Carter was advised about the scope and nature of the settlement negotiations and the terms

of the agreement. McCorvey asserts that he accomplished this task through “electronic

communication, conference calls, and general information updates” to all of his clients including

Carter. Lienholder Response at 1. Lorentz argues that these tasks were taken for the benefit of all

McCorvey clients – not Carter individually. Mr. McCorvey testified, however, that while these

task were undertaken on behalf of all clients, he “distinctly remember[s] a telephonic conversation

of selling the deal to [Carter] when asked should he opt out.” Hr’g Tr. at 25.

       We accept McCorvey’s position that the firm’s global correspondence was supplemented

by individual calls to clients and emails between McCorvey and Carter. Specifically, we

acknowledge the individual work done by McCorvey in discussing the proposed settlement with

Carter and ultimately convincing him to remain a class member amid significant skepticism.

       We recognize that McCorvey performed some services that were substantial; however, we

conclude that the majority of this work was performed in McCorvey’s PSC’s role for the common

benefit of the class and that he was already paid for most of that work.

               (b) Factor 5: Shepherding the Client through the Claims Process

       We next address Lorentz’s argument that he was solely responsible for Carter’s Award

through his work in putting together and submitting the claim package. We do not agree.

       Certainly, a large part of Carter’s award can be attributed to the work performed by Lorentz

during the claims process. We consider the fact that Lorentz performed the claims package work

alone. Second, we acknowledge that Lorentz scheduled medical examinations under the MAF

protocol which provided the necessary evidentiary basis for Carter’s claim submission. SCM

Response at 1; Hr’g Tr. at 36. While Lorentz correctly points out that it was he – not McCorvey –

who was responsible for the claim package, McCorvey accurately states that Carter would not have



                                                    17
been eligible to submit a claim package but for McCorvey’s advice and push for him to remain a

class member. Hr’g Tr. at 25.

       Taking these facts under consideration, a significant deduction in McCorvey’s fee is proper

as he had no part in the actual claims process. We acknowledge the substantial nature of the work

performed by Lorentz with respect to re-testing Carter and shepherding him through the claims

process, but we cannot accept his position that he was solely responsible for the Award when

McCorvey substantially contributed to Carter’s Settlement Class Member status.

       G.      Costs

       Lorentz seeks reimbursement of the $6,250.00 he incurred in costs. SCM Statement of

Dispute, Exhibit E. His CFA with Carter provided for reimbursement of the “actual expenses

incurred… deducted from the gross amount of money recovered.” Lorentz Concussion Settlement

Retainer Agreement at ¶ 2. These costs were reasonably incurred. We authorize this reimbursement

to Lorentz.

       McCorvey likewise seeks reimbursement of the $350.00 filing fee he incurred for the July

12, 2012 complaint. This cost was also reasonably incurred, and even Lorentz agrees that

McCorvey should be reimbursed for this amount. SCM Statement of Dispute at 3; SCM Response

at 3. We authorize this reimbursement to McCorvey.

V.     CONCLUSION

       We conclude that McCorvey’s IRPA contribution to Carter’s Award here is insufficient to

support an attorney fee of 22% as he seeks. The relative contribution of Class Counsel compared

to that of McCorvey was substantial in this individual litigation, where McCorvey was terminated

before the CA began accepting claim submissions. The work performed by Lorentz in preparing

and submitting the claim also provided a more significant contribution in bringing the litigation to

a successful close for Carter. We conclude that a fair resolution of this dispute is to award 22% of

                                                    18
the Monetary Award for attorneys’ fees to be allocated such that McCorvey gets 7% and Lorentz

gets 15%. These amounts must be reduced by the Common Benefit fee deduction currently

applicable to all Awards. Accordingly, McCorvey will receive at this time 5.4% of the Monetary

Award, and Lorentz will receive 11.6% of the Monetary Award.17 We allocate whatever portion

of the 5% holdback that is later released by the District court for payment to IRPA attorneys by

the same ratio as we used to apportion the currently-payable fee, i.e., McCorvey would receive

32% of the holdback funds and Lorentz would receive 68% of it. We also approve payment to

Lorentz of $6,250.00 in costs and $350.00 to McCorvey.

         An appropriate order follows.




                                                    BY THE COURT:



                                                    /s/ David R. Strawbridge, USMJ
                                                    DAVID R. STRAWBRIDGE
                                                    UNITED STATES MAGISTRATE JUDGE




17
     Thus, the total approved IRPA fee is 22% of Carter’s Monetary Award.
                                                   19
